Citation Nr: 0002658	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial noncompensable (0 percent) 
rating assigned for the veteran's service-connected hearing 
loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military during 
World War II, from November 1941 to December 1945.

In March 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied, among 
others, the veteran's claim for service connection for 
hearing loss of the left ear, which he then alleged was the 
result of exposure to Mustard Gas during service.  He 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board) in a timely fashion.  During a hearing at the RO in 
September 1995, he indicated that he was not alleging 
entitlement to service connection for hearing loss of the 
left ear based upon exposure to Mustard Gas during service, 
but rather, as a result of repeated exposure to excessively 
loud noises during service as a "gunner." In June 1997, he 
testified at another hearing before a Member of the Board in 
Washington, D.C.  

In July 1997, the Board determined that service connection 
for hearing loss of the left ear was warranted.  In a rating 
decision implementing the Board's decision, in August 1997, 
the RO assigned a noncompensable disability rating for the 
service-connected hearing loss in the veteran's left ear, 
effective from December 7, 1993, the date he submitted his 
claim.  He appealed to the Board, requesting a higher (i.e., 
compensable) rating.  Since he disagreed with the initial 
noncompensable rating assigned for the hearing loss in his 
left ear, the Board has recharacterized this issue as 
involving the propriety of the initial rating assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In a November 1998 written statement, the veteran's 
representative raised an additional issue of entitlement to 
service connection for hearing loss of the right ear.  The 
Board found that the issue on appeal concerning the propriety 
of the initial noncompensable rating assigned for the hearing 
loss in the veteran's left ear could not be decided prior to 
adjudication of the issue of a claim for service connection 
for hearing loss in the right ear.  Consequently, in June 
1999, the Board remanded the case to the RO for further 
development and consideration.  In the June 1999 remand, the 
Board also noted that further development was also necessary 
in this case to allow the RO an opportunity to consider the 
severity of the veteran's service-connected hearing loss in 
light of the regulatory changes in the rating criteria 
governing claims for hearing disorders that recently took 
effect on June 10, 1999.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (where the governing laws or 
regulations change after a claim has been filed, but before 
completion of the appeal, the version most favorable to the 
veteran is to be applied, absent a contrary intent of 
Congress or the Secretary of VA).  The Board also noted that 
this remand would give the RO an opportunity to consider the 
propriety of the initial noncompensable rating and, as 
discussed in Fenderson, the possibility of assigning 
different disability ratings at different times over the 
life of the claim-a practice known as "staged rating."

Pursuant to the Board's directions in the July 1999 remand, 
the RO first adjudicated the issue of entitlement to service 
connection for hearing loss in the right ear, denying that 
claim in August 1999, and then the RO evaluated the 
disability due to the veteran's service-connected hearing 
loss in the left ear, noting the regulations in effect before 
and after the June 1999 change.  As the denial of a 
compensable rating for left-ear hearing loss was continued, 
this issue is now before the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran is only service connected for hearing loss in 
the left ear, therefore, hearing in the other ear is regarded 
as normal (level I) for evaluation purposes. 

3.  Since the date the veteran filed his claim for service 
connection for hearing loss in the left ear in December 1993 
to the date that the regulations for rating hearing loss 
changed in June 1999, VA audiology evaluations reveal 
findings that compute to level VI hearing loss in the left 
ear, under the regulations in effect during that time.

4.  Since the date that the regulations pertaining to rating 
hearing loss changed in June 1999, the only VA audiology 
evaluation on file reveals findings that compute to level VI 
hearing loss in the left ear, under regulations in effect 
both before and subsequent to the 1999 change.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
1110, 1131, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
3.321(b)(1), 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 
(1999); 38 C.F.R. § 4.87, Diagnostic Codes 6100-6110 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's claim for a 
higher rating is "well grounded," meaning at least 
"plausible...or capable of substantiation."  See 38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  The Board further notes that, as a result of 
remanding the case in June 1999, all evidence that is 
relevant to this claim has been fully developed and VA's 
"duty to assist" satisfied.  See 38 U.S.C.A. § 5107(b); 
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities - which 
are based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1;  Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Court's holding 
in Fenderson is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased rating for a service-connected disability and a 
case in which the veteran expresses dissatisfaction with the 
assignment of an initial rating for a disability where it has 
just been recognized as service-connected.  In the former 
case, the Court held that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of his initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."

In this case, the RO has issued a Statement of the Case (SOC) 
and a Supplemental Statements of the Case (SSOC) that do not 
explicitly reflect consideration of the propriety of the 
initial rating, or include discussion of whether a "staged 
rating" would be appropriate in the veteran's case.  However, 
the Board does not consider it necessary to remand this claim 
to the RO for issuance of a new SSOC on this issue.  This is 
because the RO issued a rating decision in August 1997 based 
on consideration of all of the evidence then of record and 
all applicable rating criteria at that time, which was 
discussed in a December 1997 SOC, and the RO subsequently 
issued an SSOC in August 1999, which reflects consideration 
under the applicable rating criteria of all of the additional 
evidence received since that time.  Thus, the RO effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of the additional evidence during the pendency of 
the appeal.  The Board considers this to be tantamount to a 
determination of whether a "staged rating" was appropriate; 
thus, the Board finds that a remand of the case for this 
purpose would not be productive, as it would not produce a 
markedly different analysis on the RO's part, or give rise to 
markedly different arguments on the veteran's part.  
Therefore, the Board will proceed with the adjudication of 
his claim on the merits.

At the time that the veteran filed his claim for an increased 
rating for left ear hearing loss, evaluations of hearing loss 
ranged from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 
(1998).  In situations, such as here, where service 
connection had been granted only for defective hearing 
involving one ear, and the appellant did not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear was considered to be normal. 38 C.F.R. §§ 
3.383, 4.14 (1998).  Thus, a maximum 10 percent evaluation 
was assignable for single ear hearing loss, only where the 
hearing in the service-connected ear was at level X or XI.  
38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110 (1998).

As was noted in the introduction, the criteria for rating 
diseases of the ear (and other sense organs) were amended 
effective June 10, 1999.  However, while the above noted 
schedular criteria for rating hearing loss (i.e. those that 
establish the eleven auditory acuity levels) have not 
changed, and are currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999), the June 1999 amendment adds the 
provisions of 38 C.F.R. § 4.86 for evaluating exceptional 
patterns of hearing impairment.    

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for haring  impairment from 
either Table VI or Table Via, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b)  When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specials will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or Table 
Via, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

In the instant case, the veteran's hearing loss will be 
evaluated under the old criteria until the effective date of 
the change in regulations in June 1999.  Thereafter, the 
degree of hearing loss will be evaluated under both the old 
and the current provisions, with the version most favorable 
to the veteran applied. 

Turning to the facts of this case, the Board notes that the 
veteran was granted service connection with a noncompensable 
disability rating effective from when he submitted his claim 
in December 1993.  Review of the pertinent medical records 
since the effective date, reveals that the veteran underwent 
an audiology evaluation in October 1995 at the VA medical 
center (VAMC) in Salem, Virginia.  On this occasion, pure 
tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
60
60
75
LEFT
N/A
30
70
80
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 72 in the left ear.  The 
examiner determined that the veteran had left ear acuity 
within normal limits through 500 Hz (Hertz), sloping to a 
moderate sensorineural hearing loss at 1500 and 2000 Hz, and 
a severe loss at higher test frequencies with the exception 
of a profound loss at 6000 Hz.  

Applying the rating schedule provisions described above to 
the aforementioned data yields an average pure tone threshold 
in decibels of 66.25 for the left ear.  Combining this number 
with the speech recognition score reported above in the 
manner set forth by Table VI of 38 C.F.R. 4.87 of the rating 
schedule shows a level VI hearing loss for the left ear.  As 
noted above, hearing acuity in the nonservice-connected right 
ear is  regarded as normal, and would correspond to a level I 
designation per Table VI.  Combining these scores in the 
manner set forth in Table VII works out to a 0 percent, or 
noncompensable, evaluation for hearing loss under Diagnostic 
Code 6100.

In August 1997, the veteran underwent a VA audiology 
evaluation at the VAMC in Salem, Virginia in the course of an 
outpatient visit.  The examiner reported that the there was 
great intra-test variability in voluntary responses during 
air-conduction puretone testing and speech reception testing 
making the results not adequate for rating purposes.   

On VA audiology evaluation in November 1997, pure tone, 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
65
65
65
LEFT
N/A
40
85
85
95

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 68 in the left ear.  The 
examiner determined that the veteran had left ear hearing 
acuity that was within normal limits at 250 and 500 Hz with a 
mild sensorineural hearing loss at 1000 Hz, dropping to 
severe to profound at 1500-8000 Hz. 

Applying the rating schedule provisions as described above to 
the aforementioned data yields an average pure tone threshold 
in decibels of 76.25 for the left ear.  Combining this number 
with the speech recognition score reported above in the 
manner set forth by Table VI of 38 C.F.R. 4.87 of the rating 
schedule again shows a level VI hearing loss for the left 
ear.  As noted above, hearing acuity in the nonservice-
connected right ear is regarded as normal and would 
correspond to a level I designation per Table VI.  Combining 
these scores in the manner set forth in Table VII works out 
to a "0 percent" or noncompensable evaluation for hearing 
loss under Diagnostic Code 6100.

In July 1999, the veteran underwent his most recent VA 
compensation and pension audiology evaluation.  The examiner 
noted initially that the veteran's claims file was not 
available for him to review.  The veteran related a loss of 
hearing in his left ear and difficulty understanding speech 
when in crowds or over the telephone.  

At this time, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
65
65
60
LEFT
N/A
40
80
80
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 72 in the left ear.  The 
examiner found that the left ear had hearing acuity within 
normal limits at 250 and 500 Hz, with a mild sensorineural 
hearing loss at 1000 Hz, and severe to profound hearing loss 
at 2000 to 8000 Hz.  

As noted above, the rating schedule was amended in June 1999, 
and therefore, pursuant to Karnas, supra, evaluation of the 
veteran's hearing loss subsequent to this amendment must 
consider both the rating criteria in effect prior to the 
change in regulations (found at 38 U.S.C.A. § 4.87 (1998)) 
and the criteria in effect since the 1999 amendment (found at 
38 C.F.R. §§ 4.85 and 4.86 (1999)).  

Applying the rating schedule provisions as described above to 
the aforementioned data yields an average pure tone threshold 
in decibels of 72.5 for the left ear.  Combining this number 
with the speech recognition score reported above in the 
manner set forth by Table VI (found at 38 C.F.R. 4.87 of the 
rating schedule in effect prior to the amendment and also at 
38 C.F.R. § 4.85 of the rating schedule in effect since the 
June 1999 amendment) shows a level VI hearing loss for the 
left ear.  Hearing acuity in the nonservice-connected right 
ear corresponds to a level I designation per Table VI.  
Combining these scores in the manner set forth in Table VII 
(which is identical in both the old and the current 
provisions) once again works out to a "0 percent" or 
noncompensable evaluation for hearing loss under Diagnostic 
Code 6100 (1998 and 1999).  This portion of the analysis is 
the same under both the current and the former criteria for 
rating hearing loss. 

As explained above, the current criteria for rating hearing 
loss also includes analysis under 38 C.F.R. § 4.86 which, 
unlike the old criteria, calls for the use of Table VIa at 
certain times, when that Table would result in a higher Roman 
numeral designation.  Here, however, the puretone thresholds 
reported on the July 1999 examination are not:  (a) 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz); or (b) 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
As such, Table VIa is not for application, and the veteran's 
service-connected hearing loss in the left ear is 
noncompensable under the new criteria as well as the old. 

The Board has considered all of the above evidence and finds 
that, as shown above, the rating schedule does not allow for 
the assignment of a disability rating above 0 percent for the 
veteran's service-connected hearing loss in the left ear at 
any time since the date of the initial grant of service 
connection.  From the date the veteran submitted his claim in 
1993 until the date of the change in regulations, the 
veteran's hearing loss was rated as noncompensable under the 
provisions in effect over that time period.  Since the June 
1999 amendment in the provisions for rating the veteran's 
left ear hearing loss, the Board has arrived at the same 
noncompensable rating when considering the service-connected 
disability under both the old and the current criteria.  
Since both the former and the current criteria provide for a 
noncompensable rating from the period since June 1999, a 
higher rating may not be granted for that period either.   

The Board acknowledges the veteran's argument that his 
hearing is worse than that contemplated in the assignment of 
a 10 percent disability rating, however, the Board would 
emphasize that disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.   See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992). 

The Board also notes that the veteran's representative has 
raised the question of a possible extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1).  Given the mechanical nature 
of deriving ratings for hearing loss, it unclear whether 
other factors would have a bearing on the assigned 
evaluation.  However, even if consideration of such factors 
was appropriate, the Board finds no showing that the 
veteran's left ear hearing loss reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an increased evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the veteran's service-connected 
left ear hearing loss is not shown to significantly impact 
his employment (beyond that which is contemplated in the 
rating assigned).  This problem also is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of the factors 
outlined above, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. 3.32 1 (b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 
158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
record presents no basis for granting a compensable 
evaluation for left ear hearing at any point since December 
1993, the effective date of the grant of service connection 
for left ear hearing loss. Thus, the claim must be denied.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.CA. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

As the initial noncompensable evaluation assigned for left 
ear hearing loss was proper, the claim for a higher 
evaluation must be denied.



_______________________
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

